          Case 1:19-cv-03572-LTS Document 32 Filed 08/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                   Plaintiff,

                       -against-                                     19-CV-3572-LTS

 UNITED STATES MARSHALS SERVICE and
 EXECUTIVE OFFICE FOR UNITED STATES
 ATTORNEYS,

                                   Defendants.


                                                 ORDER

               The Court has received defendants’ motion for summary judgment and related

papers. (Docket Entry Nos. 27-30.) The Court notes that the motion is made on behalf of not

only named defendant the United States Marshals Service (“USMS”), but also on behalf of the

Executive Office for United States Attorneys (“EOUSA”), an entity which plaintiff had not

explicitly named as a defendant and which had not previously appeared in this action. However,

the EOUSA did receive and respond to certain of the FOIA requests at issue in this action. (See

Docket Entry No. 8 (“Am. Compl.”) at Exs. K, O-R.) Moreover, the EOUSA concedes that

plaintiff, who is pro se, likely intended to name the EOUSA as a defendant, and that plaintiff

exhausted his remedies as to at least one of his FOIA requests to the EOUSA. (See Docket Entry

No. 28 at 2 (“[W]ith the exception of a single FOIA request to EOUSA, Plaintiff fails to allege

that he exhausted his administrative remedies, as required under the statute.”); id. at 6 n.4 (“It

appears that Plaintiff mistakenly listed defendant as the United States Attorney for the Eastern

District of New York. Instead, he should have named EOUSA, which is the entity to which he

sent his FOIA requests and which responded to those requests.”).) In light of plaintiff’s pro se

status, and defendants’ concession that the EOUSA is a proper defendant to plaintiff’s FOIA

ORD RE EOUSA.DOCX                                  VERSION AUGUST 27, 2020                           1
           Case 1:19-cv-03572-LTS Document 32 Filed 08/27/20 Page 2 of 3




claim, the Court construes plaintiff’s Amended Complaint to assert a FOIA claim against the

EOUSA. 1

               Plaintiff’s July 3, 2018, FOIA request to the EOUSA sought “all information

pursuant [sic] my transfer from state custody to federal custody [between April 29, 2011 and July

1, 2011] . . . including but not limited to: writ of habeas corpus, federal indictment information,

prisoner transfer information, district court signature, grand jury information, etc.” (Am. Compl.

Ex. O.) The EOUSA claims to have transmitted that FOIA request to the USMS, pursuant to 28

C.F.R. § 16.4(c), 2 because USMS is the “proper recipient” of FOIA requests seeking “records on

prisoners in the custody of the United States Marshals,” including records related to “prisoner

transportation.” (Docket Entry No. 28 at 21 (quoting Department of Justice Reference Guide:

Attachment B).) 3 It is not clear from the record whether the EOUSA (as the proper recipient of

FOIA requests for records of “criminal investigations,” see Attachment B) also searched its own

records for any “writ[s] of habeas corpus, federal indictment information, prisoner transfer

information, district court signature, grand jury information, etc.,” underlying plaintiff’s transfer.

                Defendants are directed to file a supplement to their motion for summary

judgment, by September 11, 2020, clarifying whether the EOUSA performed any search of its



1
       To the extent plaintiff’s Amended Complaint can be construed to raise a cause of action
       against the EOUSA under 42 U.S.C. § 1983, the Court dismisses that claim sua sponte on
       the sovereign immunity grounds set forth in the Court’s Order to Amend dated August 21,
       2019 (Docket Entry No. 7), and Sealed Order dated January 8, 2020.
2
       28 C.F.R. § 16.4(c) provides: “Re-routing of misdirected requests. Where a component’s
       FOIA office determines that a request was misdirected within the Department, the
       receiving component’s FOIA office shall route the request to the FOIA office of the
       proper component(s).”
3
       Attachment B is available at https://www.justice.gov/oip/doj-reference-guide-attachment-
       b-listing-and-descriptions-department-justice-components-foia (last visited August 27,
       2020).

ORD RE EOUSA.DOCX                                  VERSION AUGUST 27, 2020                            2
          Case 1:19-cv-03572-LTS Document 32 Filed 08/27/20 Page 3 of 3




own in response to plaintiff’s FOIA request, in addition to forwarding that request to the USMS.

If it did not do so, defendants shall provide the Court with any authority permitting a Department

of Justice component to satisfy its duty to respond to a FOIA request merely by re-routing that

request to another Department of Justice component, pursuant to 28 C.F.R. § 16.4(c), where the

request appears to seek documents and information within the custody and control of both

components. Alternatively, defendants may seek to withdraw their motion for summary

judgment as to the EOUSA in order to perform a prompt further search for documents responsive

to plaintiff’s FOIA request.

               Further briefing on defendants’ motion for summary judgment is stayed pending

further order of the Court. The Court will address a further briefing schedule, as well as

plaintiff’s request for the appointment of counsel (see Docket Entry No. 31), after receipt of

defendants’ supplemental submission.

               The Clerk of Court is respectfully directed to add the Executive Office for United

States Attorneys as a defendant on the docket sheet of this action, as reflected in the caption

above.

         SO ORDERED.

Dated: New York, New York
       August 27, 2020

                                                               /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge


Copy mailed by Chambers to:
Plaintiff John Smith




ORD RE EOUSA.DOCX                                 VERSION AUGUST 27, 2020                          3
